DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 13, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim describes “computer-readable media”, which without any other limiting definition includes transitory media. Applicant is allowed to define their own terms, and in the specifications in paragraph [0149] “computer-readable storage media” is defined as “does not include signals and carrier waves”, and given examples of “tangible computer-readable storage media” list only non-transitory media. However the actual term used within claim 13, “computer-
Claims 14-18 are rejected as dependents of claim 13 as they do not further limit the scope of the claims such that the claim(s) no longer include non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Challenger et al. US Pat 6026413 and further in view of Taylor US PG Pub 20160321376 A1.
Regarding claim 1, Challenger et al. teaches receiving, from an application instance, a first request having a first context, for a first data item (Challenger et al. col 11, lines 63-64, "in Step 1010 the cache manager receives a command (FIG. 4) from an application program.", col 12, lines 1-3, "FIG. 6 depicts an example of the cache manager logic 1200 for a cache object (object id, object, cache id) 410 command."); responsive to the first request, retrieving a plurality of data items linked in a graph, associated with the first context and including the first data item, from a first cache and storing the plurality of data items in a second cache distinct from the first cache (Challenger et al. col 12, lines 20-24, "If, in step 1205, a previous copy of the object 6 is not found, a new OIB 10 for the object 6 is created, initialized, and Stored in the directory 3, in Step 1210. The cache manager 1 also stores the object 6 in the object Storage 4 and Sets the Status variable appropriately.", Challenger et al. col 15, lines 62-64, "Application programs communicate the Structure of object dependence graphs to the object manager via a set of APIs"); subsequently receiving a second request from the application instance for a second data item distinct from the first data item, the second data item being one of the plurality of data items associated with the first context; and fulfilling the second request, including retrieving the second data item from the second cache (Challenger et al. col 12, lines 36-38, "In Step 1620, the cache manager 1 Searches for an object 6 corresponding to the object id parameter by examining the directory 3 (FIG. 2).", col 12, lines 41-43, "If instep 1620 the object 6 is found: the cache 2 is unlocked instep 1630; and the object 6 is returned to the application program in Step 1660.").
Challenger et al. essentially has a server with a cache which responds to client queries by sending the relevant data from the server cache to the client cache, where the client can then use, and reuse, as necessary. Challenger et al. also uses a graph to link data. However, Challenger et al. does not teach where the graph is associated with a context. Taylor teaches where the graph is associated with a context (Taylor [0024] "Use of a linked data model for storing data can allow the methods for storing data to be separated from the methods used for retrieving data. [...] Any stored data items that are sufficiently related to the new data items can then be pulled into storage.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to have the cache server act upon data linked via context to the queried data, they would combine the linked graphs from Taylor with the cache server graph based query response from Challenger et al.
Regarding claim 2, Challenger et al. does not teach adding respective data items of the plurality of data items to the graph as the respective data items are requested, prior to the first request, by one or more application instances having the first context. Taylor teaches adding respective data items of the plurality of data items to the graph as the respective data items are requested, prior to the first request, by one or more application instances having the first context (Taylor [0046] "The following example illustrates the nature of adding data items to a graph representation corresponding to a linked data structure in various aspects. FIG. 4 illustrates an example of a graph representation of data items as saved to durable storage prior to addition of new input data.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to update context link graphs after initial creation, they would combine the linked graphs and their updating method from Taylor with the client-server cache sharing from Challenger et al.
Regarding claim 3, Challenger et al. does not teach deleting particular data items from the graph as the particular data items are determined to be no longer associated with the first context. Taylor teaches deleting particular data items from the graph as the particular data items are determined to be no longer associated with the first context (Taylor [0049] "After finishing loading of all of the resources, any updates to data item 5 can be implemented, such as updating the links in data item 5 to reflect new data item 6.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to remove data from linked context graphs, they would combine the linked graph update method from Taylor with the graphs used by the client-server cache from Challenger et al.
Regarding claim 4, Challenger et al. teaches flushing the plurality of data items from the second cache responsive to completion of the transaction (Challenger et al. col 14, lines 17-20, "In step 1510, the cache manager determines if the values of any objects 6 are dependent on a record associated with the record id by seeing if the record has a hash table entry 25 (FIG. 2).", Challenger et al. col 14, lines 24-27, "If in step 1510, a hash table entry 25 is found for the record, the cache manager 1 Scans the object list 8 for the record, in step 1520. Each object 6 having an object ID 9 on the object list 8 is deleted from the cache.").
Regarding claim 5, Challenger et al. teaches wherein the first cache is managed by a cache server and the receiving, retrieving, subsequently receiving, storing, and fulfilling actions are performed by a client of the cache server (Challenger et al. col 8, lines 59-65, "The cache manager 1 is preferably embodied as computer executable code tangibly embodied on a program Storage device for execution on a computer Such as the server 100 (or the client 90). Those skilled in the art will appreciate that the cache 2, cache manager 1, and database 99 can be similarly associated with the client 90, in accordance with the present invention.").
Regarding claim 6, Challenger et al. teaches wherein the client and the application instance are co-located on an application server distinct from the cache server (Challenger et al. col 15, lines 5-8, "AS depicted, a client-server architecture wherein a client 90 communicates with a server 100 over a network 95. A server 100 maintains one or more caches 2.").
Regarding claim 7, Challenger et al. teaches building the graph at the client of the cache server and transmitting the graph to the cache server for storage in a graph repository at the cache server (Challenger et al. col 15, lines 62-64, "Application programs communicate the Structure of object dependence graphs to the object manager via a set of APIs", Challenger et al. col 8, lines 63-65, “Those skilled in the art will appreciate that the cache 2, cache manager 1, and database 99 can be similarly associated with the client 90, in accordance with the present invention.”). Where the graph manipulation itself is taught by Taylor (see examiner’s comments on claims 1-3 above). 
Regarding claim 9, Challenger et al. teaches receiving a third request from the application instance for a new data item not linked in the first graph; and responsive to the third request, retrieving further data items, linked in a second graph associated with the first context and including the new data item, from the first cache and storing the further data items in the second cache (Challenger et al. col 13, lines 24-27, "The cache manager 1 examines the record list 11 (FIG. 3) in step 1320 to see if an association (i.e. the dependency information) between the object 6 and a record identified by the record id already exists.", Challenger et al. col 13, lines 30-34, "If in step 1320, a dependency to the object exists, the cache 2 is unlocked in step 1325; the status variable is set appropriately in Step 1327; and an appropriate Status variable is returned to the application program, in Step 1360.").
While the graph shown to be used by Challenger et al. is a dependency graph instead of a context graph the receiving of data not linked to the an already present graph and the storing of the new data are explicitly done by Challenger et al. Any need for the graph to be context based is already covered by Taylor in claim 1 above.
Regarding claim 10, Challenger et al. teaches receiving a third request from the application instance for a new data item not included in the plurality of data items; retrieving the new data item from a database system; and storing the new data item in the first cache (Challenger et al. col 12, lines 20-23, "If, in step 1205, a previous copy of the object 6 is not found, a new OIB 10 for the object 6 is created, initialized, and Stored in the directory 3, in Step 1210.").
Regarding claim 13, Challenger et al. teaches receiving a request for a given data item, the request comprising information describing a data of a requesting application instance (Challenger et al. col 11, lines 63-64, "in Step 1010 the cache manager receives a command (FIG. 4) from an application program.", col 12, lines 1-3, "FIG. 6 depicts an example of the cache manager logic 1200 for a cache object (object id, object, cache id) 410 command."); collecting a plurality of data items, including the given data item, specified by the graph, from a data cache (Challenger et al. col 15, lines 60-63, "The object manager 120 is responsible for maintaining the underlying data Structures which represent object dependence graphs"); and responding to the request with the collected plurality of data items (Challenger et al. col 15 line 66 - col 16 line 2, "When the object manager 120 is notified of changes to underlying data, it must determine which other objects have changed and notify the caches 2 of the changes.).
Challenger et al. does not teach mapping the context to a graph stored in a graph repository. Taylor teaches mapping the context to a graph stored in a graph repository (Taylor [0024] "Use of a linked data model for storing data can allow the methods for storing data to be separated from the methods used for retrieving data. [...] Any stored data items that are sufficiently related to the new data items can then be pulled into storage.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to use linked graphs to track associations of data within a cache and leverage that to answer user queries, they would combine the linked graph association and location identification method from Taylor with the caching of answers to user queries from Challenger et al.
Regarding claim 14, Challenger et al. does not teach wherein the information describing the context comprises a client identifier, a session identifier, and an operation identifier. Taylor teaches wherein the information describing the context comprises a client identifier, a session identifier, and an operation identifier (Taylor [0072] "the client agent may only be interested in a particular range of versions. In this type of example, a client agent may be interested in a range of versions [4.1-7.2], in which case the page [3.0-8.0] is the only page it requires.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to tailor results to a specific user, they would combine the client specific filters from Taylor with the query answer caching from Challenger et al.
Regarding claim 15, Challenger et al. does not teach wherein the collecting comprises following links indicating dependencies between pairs of data items, among the plurality of data items, until traversal of the graph is complete. Taylor teaches wherein the collecting comprises following links indicating dependencies between pairs of data items, among the plurality of data items, until traversal of the graph is complete (Taylor [0089] "A plurality of resource determination rules can be applied 1120 to the graph representation to identify at least one missing resource.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to identify missing related data using a linked graph, they would combine the data associations via linked graphs from Taylor with the query answer caching from Challenger et al.
Regarding claim 16, Challenger et al. does not teach wherein the links are stored with respective ones of the plurality of data items in the data cache. Taylor teaches wherein the links are stored with respective ones of the plurality of data items in the data cache (Taylor [0089] "The graph representation can also include a representation of at least one link between a first data item from the one or more received data items and second data item from a resource saved in durable storage.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to identify missing related data using a linked graph, they would combine the data associations via linked graphs from Taylor with the query answer caching from Challenger et al.
Regarding claim 17, Challenger et al. teaches receiving a second request for a second data item, the second request comprising information describing the context (Challenger et al. col 11, lines 63-64, "in Step 1010 the cache manager receives a command (FIG. 4) from an application program.", col 12, lines 1-3, "FIG. 6 depicts an example of the cache manager logic 1200 for a cache object (object id, object, cache id) 410 command."); determining that the second data item is not among the plurality of data items (Challenger et al. col 12, lines 20-24, "If, in step 1205, a previous copy of the object 6 is not found, a new OIB 10 for the object 6 is created, initialized, and Stored in the directory 3, in Step 1210. The cache manager 1 also stores the object 6 in the object Storage 4 and Sets the Status variable appropriately."); determining that the second data item is present in the data cache (Challenger et al. col 12, lines 16-20, "If a previous copy of the object 6 is located, the OIB 10 for the object 6 is updated, the old version of the object 6 in object Storage 4 is replaced by the new one, and the Status variable is set appropriately, in step 1215."). 
Challenger et al. does not teach adding the second data item to the graph. Taylor teaches adding the second data item to the graph (Taylor [0049] "After finishing loading of all of the resources, any updates to data item 5 can be implemented, such as updating the links in data item 5 to reflect new data item 6.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor, that in order to update a linked context graph for cached responses, they would combine the data associations via linked graphs from Taylor with the query answer caching from Challenger et al.
Regarding claim 18, Challenger et al. teaches receiving a second request to store the graph in the graph repository (Challenger et al. col 15, lines 60-64, "The object manager 120 is responsible for maintaining the underlying data Structures which represent object dependence graphs (see FIGS. 12a-C and 16). Application programs communicate the Structure of object dependence graphs to the object manager via a set of APIs"). 
Regarding claim 19, Challenger et al. a plurality of servers including a cache server and one or more application servers, each server of the plurality of servers comprising one or more processors with memory coupled thereto and a network connection, wherein the cache server is coupled to the one or more application servers via the respective network connections (Challenger et al. col 15, lines 30-32, "Although FIG. 12a shows the object manager residing on a Single Server, it could be distributed across multiple servers as well."); wherein the cache server is configured to execute instructions of an application cache service hosting a shared application data cache and a graph store and one or more instances of an application (Challenger et al. col 15, lines 34-36, "The term cache is very generic and can include any application (e.g., a client 90 application) in addition to caches in the conventional Sense.", Challenger et al. col 15, lines 62-66, "Application programs communicate the Structure of object dependence graphs to the object manager via a set of APIs (see FIG. 18a). The application also uses APIs to notify the object manager of underlying data which have changed."); wherein the cache server is configured to execute instructions of an application cache service hosting a shared application data cache and a graph store (Challenger et al. col 15 line 66 - col 16 line 2, "When the object manager 120 is notified of changes to underlying data, it must determine which other objects have changed and notify the caches 2 of the changes.”); wherein the application cache client is configured to forward a first request for a first data item, received from a first instance of the one or more instances of the application, to the application cache service together with an application context of the first instance of the application (Challenger et al. col 18, lines 16-17, "The application program 97 preferably communicates with the object manager via a set of API functions."); and wherein the application cache service is configured to: collect a plurality of data items, specified by the corresponding graph and including the first data item, from the shared application data cache (Challenger et al. col 21, lines 60-62, "Each member of the list 144 corresponds to a graph object o2 which has a dependency to the object identified by objected."); and return the collected data items to the forwarding application cache client to be stored in the local cache (Challenger et al. col 15, lines 8-10, "AS is conventional, the server 100 uses the caches 2" to improve performance and lessen the CPU time for satisfying client 90 requests.").
Challenger et al. was patented well before the current standard language excluding signals per-se or other currently defined grounds for rejection based on patentability under U.S.C. 101 and as such does not contain language comparable to the application regarding the tangible hardware the claimed aspects require. That said, at the time of filing one of ordinary skill in the art would have understood the language in the claims of Challenger et al. (“a computer system”) to have inherently included those aspects. 
Challenger et al. does not teach wherein the application cache service is configured to map the application context of the first instance of the application to a corresponding graph in the graph store. Taylor teaches wherein the application cache service is configured to map the application context of the first instance of the application to a corresponding graph in the graph store (Taylor [0046] "The following example illustrates the nature of adding data items to a graph representation corresponding to a linked data structure in various aspects. FIG. 4 illustrates an example of a graph representation of data items as saved to durable storage prior to addition of new input data.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. with Taylor that in order to have a server which creates and sends out data graphs to client caches located across a network connection, they would combine the linked graph creation and data association from Taylor with the client-server cache sharing from Challenger et al.
Regarding claim 20, Challenger et al. teaches wherein the one or more application instances support web transactions over the respective network connections (Challenger et al. col 15, lines 8-10, "AS is conventional, the server 100 uses the caches 2" to improve performance and lessen the CPU time for satisfying client 90 requests.").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger et al. US Pat 6026413 and Taylor US PG Pub 20160321376 A1 as applied to claim 5 above, and further in view of Jannink, et al. US Pat 8631068 B1.
Regarding claim 8, Challenger et al. does not teach forwarding the plurality of data items from the first client to a second client of the cache server prior to the second client receiving any request for one or more of the plurality of data items in the first context. Jannink, et al. teaches forwarding the plurality of data items from the first client to a second client of the cache server prior to the second client receiving any request for one or more of the plurality of data items in the first context (Jannink, et al. col 7, lines 4-7, "With the peer-based architecture of the present invention, members at peer nodes communicate with one another using instant messaging, real-time chat, blogs, and file sharing services. Peer nodes may, for example, be personal computers connected to the internet.").
Jannink, et al. describes a peer-to-peer environment thus showing the forwarding of data from one client to another. The unbidden aspect of said forwarding is allowed for in the inclusion of real-time chat as the sent message cannot be requested.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. and Taylor with Jannink, et al., that in order to share relevant data from one client cache to another, they would combine the peer-to-peer transmission from Jannink, et al. with the data association determination from Taylor and the server client query response caching from Challenger et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger et al. US Pat 6026413 and Taylor US PG Pub 20160321376 A1 as applied to claim 1 above, and further in view of Scheideler, et al. US PG Pub 20210042438 A1.
Regarding claim 11, Challenger et al. does not teach issuing a third request for the first data item to a cache server hosting the first cache, the third request specifying the first context; receiving an encrypted payload from the cache server; and decrypting the encrypted payload to extract the plurality of data items. Scheideler, et al. teaches issuing a third request for the first data item to a cache server hosting the first cache, the third request specifying the first context; receiving an encrypted payload from the cache server; and decrypting the encrypted payload to extract the plurality of data items (Scheideler, et al. [0055] "The knowledge graphs are encrypted and stored on shared storage 210. [...] The client (application) running on the user's workstation generates sets of asymmetric encryption keys used, performs encryption and decryption, and accesses the knowledge graphs.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. and Taylor with Scheideler, et al., that in order to encrypt data transferred from a server cache to a client cache, they would combine the message encryption from Scheideler, et al. with the data association determination from Taylor and the server client query response caching from Challenger et al. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Challenger et al. US Pat 6026413 and Taylor US PG Pub 20160321376 A1 as applied to claim 1 above, and further in view of Lev-Ran, et al. US PG Pub 20080025298 A1.
Regarding claim 12, Challenger et al. does not teach issuing a third request for the first data item to a cache server hosting the first cache, the third request specifying the first context; receiving a compressed payload from the cache server; and decompressing the compressed payload to extract the plurality of data items. Lev-Ran, et al. teaches issuing a third request for the first data item to a cache server hosting the first cache, the third request specifying the first context; receiving a compressed payload from the cache server; and decompressing the compressed payload to extract the plurality of data items (Lev-Ran, et al. [0057] "If the received message has been compressed by LZ mechanism 208, then receiving server 214 decompresses the message by using a corresponding LZ decompression mechanism.").
While Lev-Ran, et al. describes compressing, sending, and decompressing messages between servers, the same process can occur from a server to a client.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Challenger et al. and Taylor with Lev-Ran, et al., that in order to compress associated data messages to be sent from a server to a client cache, they would combine the message compression from Lev-Ran, et al. and the data association determination from Taylor with the server client query response caching from Challenger et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163